June 29, 2012


Mr. Robert D. Stokes
Flahive Ogden & Latson PC
P.O. Box 201329
Austin, TX 78720
Mr. Byron C. Keeling
Keeling & Downes, P.C.
1500 McGowen, Suite 220
Houston, TX 77004

RE:   Case Number:  10-0554
      Court of Appeals Number:  01-08-00233-CV
      Trial Court Number:  2006-18753

Style:      AMERICAN ZURICH INSURANCE COMPANY
      v.
      DANIEL SAMUDIO

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Loren Jackson      |
|   |Mr. Nicholas Canaday   |
|   |III                    |
|   |Mr. Marcos Benjamin    |
|   |Guerra                 |